Exhibit 10.1

JOINT DEFENSE AND COMMON INTEREST AGREEMENT

This Joint Defense and Common Interest Agreement (the “Agreement”) is made and
entered into between EQT Corporation (“EQT”) and Trans Energy, Inc. (“Trans
Energy”), and their respective parents, subsidiaries and affiliates, each
singularly a “Party” and collectively the “Parties,” with an effective date of
October 24, 2016.

The Parties enter into this Agreement in connection with the contemplated
business combination and merger between EQT and Trans Energy, and to allow the
Parties to share defense materials in the following matters: (i) James K.
Abcouwer vs. Trans Energy, Inc. pending in the Circuit Court of Kanawha County,
West Virginia (Civil Action No. 12-C-416) before the Honorable Charles E. King,
Jr. and (ii) James K. Abcouwer vs. Trans Energy, Inc., a foreign corporation,
William F. Woodburn and Loren E. Bagley pending in the Circuit Court of Kanawha
County, West Virginia (Civil Action No. 13-C-56) before the Honorable Carrie L.
Webster (the “Litigation”). The Parties acknowledge and agree that they share
common legal interests with respect to the Litigation, and that if the business
combination and merger is completed, EQT will acquire Trans Energy and become an
interested party to the Litigation.

The Parties have determined that their common legal interests will be best
served by sharing documents, factual materials, mental impressions, memoranda,
interview reports, research and other information (the “Defense Materials”)
subject to the continued protections of the attorney-client privilege, the work
product doctrine and all other applicable privileges and immunities. In the
absence of this sharing, the Defense Materials would be privileged from
disclosure to adverse or other parties based on the attorney-client privilege,
the attorney work-product privilege and all other applicable privileges and
exemptions. This Agreement ensures that the sharing of Defense Materials does
not diminish in any way the confidentiality of the Defense Materials and does
not constitute a waiver of any privilege or exemption otherwise available.

To this end, the Parties agree and understand that this Agreement and all
Defense Materials communicated or shared between the Parties are confidential
and are protected from disclosure to any third party by the attorney-client
privilege, attorneys work-product privilege, investigatory privilege, or any
other applicable privileges or exemptions. In addition, the Parties agree and
understand that they shall share and disclose all Defense Materials among the
Parties until any of the Parties elects to withdraw from this Agreement. The
Parties further agree and understand that the shared Defense Materials will be
used solely in connection with the defense of the Litigation.

1. Non-Disclosure. The Parties agree that they may only disclose Defense
Materials received from the other Party to their respective legal counsel. Other
than the Parties’ legal counsel, Defense Materials will not be disclosed without
first obtaining the consent of all the Parties who may be entitled to claim any
privilege or exemption regarding these materials. Moreover, the Parties agree
that they may disclose the existence of this Agreement in response to any
discovery request, motion to compel or to support a motion for protective order.

 

1



--------------------------------------------------------------------------------

2. Withdrawal. In the event that the Agreement and Plan of Merger between the
Parties is terminated in accordance with Section 8.1 of that agreement, any
Party to this Agreement is free to withdraw upon prior written notice to all
other Parties, in which case this Agreement will no longer be operative as to
the withdrawing Party, but will continue to protect all Defense Materials
disclosed to or by the withdrawing Party before that Party’s withdrawal. A
withdrawing Party and its counsel will immediately return all originals or
copies of Defense Materials that they did not originally create. All Parties
will continue to be bound by this Agreement regarding any information learned or
obtained before withdrawal.

3. Third Party Demand for Defense Materials. If any third party requests or
demands, by subpoena or otherwise, any Defense Materials received under this
Agreement, the Party receiving the demand or request will immediately notify the
other Parties to this Agreement. The person or entity seeking the Defense
Materials will be informed that these materials are subject to a joint defense
privilege and common interest agreement, and the Party receiving the demand will
refuse to produce the Defense Materials. Each of the Parties and their counsel
will take all steps necessary to assert and to permit the assertion of all
applicable rights and privileges regarding the Defense Materials and will
cooperate fully with all other Parties and their counsel in any judicial
proceedings relating to disclosure of the Defense Materials.

4. Marking of Documentary Materials. To the extent reasonably possible, the
Parties and their counsel will mark documentary Defense Materials that they
regard as privileged before transmitting them to other counsel or
Parties. Failure to mark Defense Materials under this paragraph will not
constitute a waiver of any privilege or confidentiality rights, nor will this
failure constitute evidence that the unmarked material is or is not considered
privileged.

5. No Waiver. Disclosure to third parties of Defense Materials received under
this Agreement without the express written consent of the Party who produced the
Defense Materials will not constitute a waiver of any privilege or exemption
pertaining to the Defense Materials disclosed or any other privilege or
exemption held by any Party to this Agreement. Further, any inadvertent
production by any Party to another Party or to third parties will not be deemed
a waiver of the rights of the producing Party to any claim of confidentiality,
privilege or exemption, and the producing Party may request that all copies be
returned.

6. No Creation of Attorney-Client or Agency Relationship. Nothing in this
Agreement nor the sharing of any Defense Materials under this Agreement shall be
deemed to create an attorney-client relationship between any counsel and anyone
other than the Party represented by that counsel. Furthermore, this Agreement
shall not create any agency, privity, real party-in-interest, or similar
relationship among the Parties. No Party shall have the authority to waive any
applicable privilege or doctrine on behalf of any other Party, nor shall any
waiver of an applicable privilege or doctrine by the conduct of any Party be
construed to apply to any other Party.

7. Independently Obtained or Owned Information. Nothing contained in this
Agreement shall limit the right of any Party to use or disclose (a) documents or
information it owns or generates for its own use (unless such documents or
information contains Defense Materials for which the sole source is a document
or information provided to it by another Party pursuant to this Agreement); (b)
documents or information that has been independently obtained by such Party; or
(c) documents or information that is now, or hereafter becomes, public
information without violation of this Agreement. Such documents or information
shall not be considered Common Interest Materials.

 

2



--------------------------------------------------------------------------------

8. Breach of Agreement. In the event of a continuing or threatened breach of
this Agreement by any Party, it is acknowledged and agreed that injunctive
relief will be a proper remedy in favor of any other Party.

9. Modification. It is understood and agreed that there will be no modifications
of this Agreement, unless made in writing and signed by all Parties.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original. All counterparts together will
constitute one and the same instrument.

11. Certification. By execution of this Agreement, EQT and Trans Energy certify
that they understand and agree to be bound and abide by this Agreement.

 

3



--------------------------------------------------------------------------------

Dated: October 24, 2016

 

/s/ Steven T. Schlotterbeck

EQT Corporation

By: Steven T. Schlotterbeck, President

 

/s/ Kevin L. Carr

Kevin L. Carr

Spilman, Thomas & Battle

  

                    

  

/s/ John G. Corp

Trans Energy, Inc.

By: John G. Corp. President

 

/s/ Scott Drake

Scott Drake

Norton Rose Fulbright

 

4